MITCHELL, J.
(dissenting).
I am unable to concur in the opinion of the court. I apprehend that there is no doubt, under the authorities, that, according to the correct construction of this will, the devise of the land was subject to the payment of the legacy, and that by accepting the devise the devisee would become personally liable to pay the legacy.
The theory upon which the court proceeds is that by the decree of distribution the probate court has decided otherwise, and that its construction of the will is conclusive, unless reversed or modified on appeal. The probate court did not expressly so decide. If it has so decided, it can only be by implication, because it did not expressly assign the real estate subject to the payment of the legacy, or on condition that the devisee should pay it.
The devisee took under the will. I admit that she took under it as construed by the probate court so far as that construction was necessarily involved in the decree of distribution, and that thus far that construction is conclusive. But it seems to me that the only respect in which the construction of the will was necessarily involved in making the decree of assignment was as to whom, under the terms of the will, should the property be assigned; and, according to the record, that was the only question upon which the probate court passed, and not upon the question of the liability of the defendant under the will for the payment of the legacy in case she accepted the devise. No such issue appears to have been consid; ered or decided,- — certainly not directly or expressly,- — and, I presume, was never once thought of by the probate judge.
There is always great danger of injustice in applying the doctrine of estoppel by judgment to issues not expressly tendered and litigated on the ground that they were impliedly involved in the judg*326ment. This is particularly true in proceedings in rem, such as the administration of the estates of deceased persons, where many of those interested in the estate, as a rule, have never appeared in court, or been personally served with notice, and where the time for appealing is very brief. The danger of injustice is intensified by ,the fact that probate orders and decrees are very often made really ex parte, by men not learned in the law.
Of course, this is no reason why all persons interested in the estate should not be bound by such orders and decrees as to all matters necessarily involved in them. But it is a reason why the doctrine of estoppel by judgment should not be extended beyond what is necessary. And I think that Sufficient effect will be given to this decree of distribution by holding that it is conclusive merely that defendant was the devisee to whom, according to the terms of the will, the land should be assigned.